EXHIBIT 99.1 WESTMONT RESOURCES INC CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION ON NOVEMBER 16, 2ovember 30, 2010 (AN EXPLORATION STAGE COMPANY) (Unaudited) Date Number of Preferred Shares Par Value of Preferred Shares Number of Common Shares Par Value of Common Shares Additional Paid -in Capital Share Subscription Receivables Surplus/ (Deficit) Accumulated During the Exploration Phase Total Stockholders Equity / (Deficit) Balance – November 16, 2004 (Date of Inception) 17-Nov-04 - Common stock issued for cash at $0.001 per share 18-Nov-04 - Share subscriptions received 16-Mar-04 - Net loss for the period 1-Jun-04 - ) ) Balance – May 31, 2005 1-Jun-05 - - ) Common stock issued for cash at $0.02 per share 16-Aug-05 - - 77 - - Subscriptions receivable 16-Sep-05 - ) - ) Net loss for the year 1-Jun-05 - ) ) Balance – May 31, 2006 1-Jun-06 - - - ) Net loss for the year 1-Jun-06 - ) ) Balance – May 31, 2007 1-Jun-07 - - - ) Net loss for the year 1-Jun-07 - ) ) Balance – May 31, 2008 1-Jun-08 - - - ) ) Common stock issued for services at $0.001 per share 22-Nov-08 - Common stock issued for Avalon International services at $0.001 per share 22-Nov-08 - Common stock issued for partial conversion of debt 7-Feb-09 - - 40 - - Convertible preferred stock issued for services at $0.001 per share 17-Feb-09 60 - Beneficial conversion feature for convertible preferred stock 17-Feb-09 - Deemed dividend for preferred shares 17-Feb-09 - ) - - ) Common stock issued for acquisition of Get2Networks, Inc. at $0.001 per share 2-Mar-09 - Common stock issued for partial conversion of debt 21-May-09 - - 50 - - Net loss for the year 1-Jun-09 - ) ) Balance – May 31, 2009 1-Jun-09 60 - ) ) Convertible preferred stock issued for services at $0.001 per share 26-Oct-09 30 - - - Common stock issued for service at $0.001 per share 1-Dec-09 - - - preferred stock issued for services at $0.001 per share 11-May-10 40 - - - 40 Common stock issued for service at $0.001 per share 11-May-10 - - - Common stock cancelled for sale of G2N 11-May-10 ) ) - Preferred stock cancelled for sale of G2N 11-May-10 ) ) 30 - Shares issued for conversion of debt 15-May-10 - - - Net loss for the year 1-Jun-10 - ) ) Balance – May 31, 2010 1-Jun-10 - ) ) Net loss for the year 1-Sep-10 - ) Balance – August 31, 2010 1-Sep-10 - ) ) Common stock issued for service at $0.001 per share 3-Sep-10 - - - Shares issued for conversion of debt 7-Oct-10 - - - Prior period adjustment for non-cancelled stock 30-Nov-10 30 ) - - - Net loss for the year 30-Nov-10 - ) Balance – November 30, 2010 30-Nov-10 - ) )
